 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDCanterbury Villa of Waterford,Inc.andNew Eng-landHealth Care Employees Union,District1199,National Union of Hospital and HealthCareEmployees,AFL-CIO." Case 39-CA-179716 December 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 30 June 1986 Administrative Law JudgeJulius Cohn issued the attached supplemental deci-sion.The Respondent filed exceptions and a sup-porting brief, and both the General Counsel andtheCharging Party filed briefs, supporting thejudge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge'srulings,findings, andconclusions and to adopt the recommended Orderas modified.In itsexceptions, the Respondent contends, interalia, that it was denied due process because thejudge refused to allow it "to adduce evidence con-cerning the organizational and financial impact ofthe disaffiliation on the National." The argumentraised by the Respondent does not directly concernthe disaffiliation of the Union (New England Dis-trict 1199) from the RWDSU but rather relates toits loss of a connection with a different constituentdistrict (New York District 1199) within the Na-tional Union of Hospital and Health Care Employ-ees (National Union)-a loss that resulted from thelatter District's decisionsto remaina separate affili-ate within the RWDSU and to disaffiliate from theNational Union, to which New England District1199 continued to belong. The Respondent's argu-ment is that questions concerning representationmay arise not only when a labor organization disaf-filiates from another organization, but also whenthe organization with which it is affiliated losesmembership elsewhere. We are unaware of any au-thority for such a proposition, and thus we wouldnot rely on evidence of the effects of New YorkDistrict 1199's decision to withdraw from the Na-tional Union, even though that withdrawalis an in-direct consequence of the National Union's deci-sion to disaffiliate from the RWDSU.YWe amend the caption and the references in the Board'sDecisionand Order in 271 NLRB 144 (1984), to reflect the correct names of theCharging Party and the Respondent.We also note that the Respondent contends thatthe judge erroneously denied it leave to presentcertain evidence on the question of the effect of thedisaffiliation on the Union's financial status and thattherefore the judge also erred in rejecting, on thegrounds of lack of evidence, the Respondent's con-tention that the disaffiliation produced financial in-stability thatwould affect the representational in-terests of unit employees. The contention, even as-sumingits relevancy, is without merit because theRespondent failed to make a sufficient proffer toestablish that the evidence it sought to adducewould tend to show that the Union had been ren-dered financially unstable as a result of the disaffili-ation.ORDERThe National Labor Relations Board affirms itsoriginalDecision and Order (271 NLRB 144(1984)), as modified below:1.Substitute the following for paragraph 1(a)."(a)Refusing to bargain with New EnglandHealth Care Employees Union, District 1199, Na-tional Union of Hospital and Health Care Employ-ees,AFL-CIO as the exclusive bargaining repre-sentative of the employees in the bargaining unit."2.Substitute the following unit description forthe unit description in 2(a)."All service and maintenance employees, includ-ing nursesaides,orderlies, therapeutic recreationdirectors, inservice aides, housekeepers, housekeep-ing aides,porters,maintenance men, laundry aides,cooks, kitchen aides, dish washers, receptionists,beauticians, andmedical records secretaries em-ployed by Canterbury Villa of Waterford, Inc. atitsWaterford,Connecticut facility, excluding li-censed practical nurses, registered nurses,businessoffice employees and supervisors as defined in theAct."Thomas W. Meiklejohn,Esq.,for the General Counsel.Roger P. Gilson and Michael J. Solt4 Esq&(Jackson,Lewis,Schnitzler & Krupman),of White Plains, NewYork,for the Respondent.Miriam LGafni,Esq. (Freedman& Lorry),of Philadel-phia, Pennsylvania,for the Charging Party.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge. On 10 July1984, the Board granted a motion by the General Coun-selfor summary judgment in this proceeding, (271NLRB 144 (1984)) fmding that Respondent had violatedSection 8(a)(1) and (5) of the Act by refusing to bargainwith New England Healthcare Employees Union, Dis-trict 1199, RWDSU, AFL-CIO (NEHCEU), the certi-282 NLRB No. 72 CANTERBURY VILLA OF WATERFORDfled Union.Thereafter the Board sought enforcement-bythe United State Court of Appeals for the Second Cir-cuit.Respondent then filed a motion for leave to adduceevidenceconcerning'theChargingParty-Union'schanged affiliation.Thereafter,theBoard moved thecourt to withdraw, without prejudice, its application forenforcement,having determined that consideration ofRespondent's contention was warranted.The court on 1February 1985 granted the Board'smotion to withdrawits affiliation for enforcement.The Board,after consider-ation of statements of positionby the'order on 21 June 1985 thatthe recordbe reopened and ahearing be'held before an administrative law judge totake evidence on the issue raised"by Respondent's alle-gation that its bargaining unit employees were not givenanopportunity to vote on the Union's disaffilia-tion/affilbation."The Board remanded the proceeding tothe Regional Office of Subregion 39 for that purpose. I,having been designated by the associate chief administra-tive law judge, conducted a hearing on 19 November1985 at Hartford, Connecticut, for the purpose of takingevidence in accordance with the remand. All partieswere given full opportunity to submit evidence relevantto the Board's Order and remand. Following the close ofhearing,the General Counsel,the Charging Party, andRespondent submitted briefs. These together with supple-mental briefs filed by all parties have been duly consid-ered.On the entire record of the remanded hearing andfrom my observation of the witnesses, I make the follow-ingADDITIONALFINDINGSOF FACT ANDCONCLUSIONS1.THE VOTING ISSUEThe stated purpose of the remanded hearing is to takeevidence on the issue arising from an allegation that em-ployees were'not afforded the opportunity of voting on achange in affiliationof NEHCEU.The fact of this issueis resolved,at this point, inasimple stipulation of theparties that"no member of the NUHHCE or non-mem-bers represented by the NUHHCE were given an oppor-tunity to vote on whether NICJHHCE should disaffiliatefrom the RWDSU."1However,9 brief statement ofbackground facts, all stipulated or uncontradicted, willbring the issue into clearer focus.At the time of the representation election conductedamong Respondent's employees in 1982, there were 11geographic,districts,of which NEHCEU was one, all af-filiatedwith the National. The National itself was estab-lishedin 1973,and its constitution provided that it "bedeemed for all purposes a single indivisible entity of theRetail,Wholesale&Department Store Union(RWDSU),AFL-CIO."Further it stated that the National will issuecertificates of affiliation to its districts,and that relation-ships by districts with the RWDSU will be through theNational.,On 1 September 1979 NEHCEU received its1National Union of Hospital and Health Care Employees (NUHHCEor National)is the "National Union"with which NEHCEU is affiliated.463"Certificate- of-Affiliation" as a district from the Nation-al.ProblemsconcerningtherelationshipbetweenRWDSU and the National began in 1982 when RWDSUamended its constitution to provide that an affiliate couldnot secede or disaffiliate without approval of theRWDSU executive board. This was a right that hadbeen previously guaranteed by RWDSU to its, affiliates.Other events occurred,includingan attempt by RWDSUto impose a trusteeship on the National, all of which ledto litigation.In February 1984 a request by the National for a sepa-rate charter from AFL-CIO was rejected. However, on3May 1984a settlement agreement,approved by theU.S. district court; was executed by RWDSU, the Na-tional, and the New York District 1199. As a result,RWDSU and the National jointly requested AFL-CIOto offer an independent charter to the National, whichwas granted by the AFL-CIO executive council on 7May 1984.Thereafter on 6 June 1984 the executive board ofNUHHCE voted to disaffiliate from RWDSU, effective1October. Neither members or nonmembers representedby NUHHCE votedon this issueof disaffiliation.Theexecutive board also voted to advise AFL-CIO of its intentibn to accept an independent charter fromAFL-CIOeffective 1 October. These decisions were implementedin writing by President Henry Nicholas of the National.It should be noted, at this point, that New York District1199, a party to the court settlement,was not included inthese decisions,because it had determined to remain as adivision or affiliate of RWDSU, and disaffiliate from theNational:Pursuant to a notice to all its districts and areas, dated13 July 1984, and a mailing on 31 July 1984, the Nationalconducted a referendum by mail ballot in which mem-bers voted to approve or disapprove amendments to theconstitution of the National and direct affiliation withAFL-CIO.Ballots were mailed to all members in goodstanding as of 30 .April ,1984, A substantial, number of Re-spondent's employees in the unit found appropriate werenot in that category and, therefore, did not have an op-portunity to vote in this referendum. 'The AFL-CIO chartered NUHHCE (National) as of 1October 1984. On the same date the National, now 'anAFL-CIO affiliate,, issued a new certificate of affiliationto District 1199 NE, New England Health Care Employ-ees Union.Although these events involving disaffiliation by theNational from RWDSU, and direct affiliation withAFL-CIO wereoccurring, the voting issue had to beconsidered in the light of the Board's decision inAmocoProduction Co.,262 NLRB 1240 (1982),Local Union No.4-14,Oil Chemical and, Atomic Workers v. NLRB,721F.2d 150 (5th Cir. 1983)(Amoco Iii).In that case, theBoard held that an employer was not required to bargainwith an independent union whose members voted to af-filiatewith Oil Chemical and Atomic WorkersInterna-tionalUnion, AFL-CIO. The reason therefor was thatnonmembers of the independent were not permitted tovote. Respondent relied onAmoco IV andcases follow- 464DECISIONSOF NATIONALLABOR RELATIONS BOARDing it, as did the Board in requesting withdrawal of itspetition for enforcement.However, subsequent to the close of this remandedhearing, the Supreme Court had occasion to rule on thisvoting issue.InNLRB v. Financial Institution Employees;andSeattle-FirstNational Bank v. Financial InstitutionEmployees,475U.S. 192 (1986), the Court reversedAmoco IVand its progeny, holding "that the Board ex-ceeded its authority under the Act in requiring that non-union employees be allowed to vote for affiliation beforeitwould order the employer to bargain with the affili-ated union." The Court relied on statutory policy thatmatters of affiliation/disaffiliation are internal union af-fairswith which the Board is precluded from interfering.Accordingly Respondent's principal contention, that it berelieved of its duty to bargain because of nonmembersnot voting, is effectively denied bySeattle-First.Howev-er, the Court did say that in a situation when thechanges wrought by affiliation are such that a questionof representation is raised,the Board may conduct a rep-resentative election.II.THE ORGANIZATION AND STRUCTURE ISSUEThe General Counselurges dismissalof Respondent'sdefense on the narrow ground that the Board's remand isliterally confined to the votingissue.However, the hear-ing on the remand was conductedpre-Seattle-FirstwhenAmoco IVwas still viable. As it is stipulated that a "sub-stantial"number of the unit employees,members,or non-members did not vote, the General Counsel was forcedto litigate on the basis that, in the circumstances,votingwas, not even required. Thus the hearing was basicallyone involving the structure and organization of ChargingParty Union and the National. In order that the Boardmay take full advantage of this record, I believe it shouldbe discussed.Prior toAmoco IV,the Board normally applied twotests to an affiliation situation. First, there had to be dueprocess safeguards. SeeNewspapers, Inc.,210 NLRB 8, 9(1974).However, in considering standards for applicationof due process, attention must now be directed to the Se-attle-Firstfinding regarding unauthorized intrusion in in-ternal union affairs.In this instance the disaffiliation ofthe National from RWDSU was approved by duly elect-ed officers of the National and delegates from the dis-tricts,who also incorporated the .required changes byamendment of the constitution of the National. Perhapsunique in this case,the disaffiliation was one of the re-sults of litigation between the National on one side andboth the RWDSU and New York District 1199 on theother.As noted the litigation was concluded by a settle-ment agreementproviding for the disaffiliation, amongother things, and that agreement was approved by a dis-trict court, thereby providing judicial guidance for theprocess. Finally, on notice to all districts and members, areferendum by mail ballot was conducted in which themembers approved the direct affiliation to AFL-CIO. Iwould conclude that members would thereby be implied-ly voting approval of the disaffiliation. I find in all thesecircumstances that due process was observed under pre-Amoco IVstandards, and certainly would comply withSeattle-First.The second test applied by the Board, as stated by theCourt inSea-Firstwas one of "substantial `continuity' be-tween the pre-and-post-affiliationunion.The focus ofthis inquiry was whether the affiliation had substantiallychanged the union: The Board considered such factors aswhether union retained local autonomy and local offi-cers, and continued to follow established procedures."Applying this test, , it is clear that there was more than"substantial continuity" between the pre-and-post-disaf-filiation union. The certified Union in the instant case isthe local,NEHCEU. For all practical purposes, theentity remained intact after the National disaffiliatedfrom RWDSU and affiliated directly with AFL-CIO.Jerome P. Brown, president of NEHCEU, testified with-out contradiction, that he has been president of the NewEngland district since 1979, and continues in that posi-tion.All other officers and staff of the district remainedin the samecapacities.There was no change in themanner inwhich officers were elected. As was the caseprior to the disaffiliation, representatives of New Eng-land still serve on the executive board of the National.The geographical jurisdiction of the New England Dis-trict is unchanged. In addition, procedures for organizingemployees are the same,as are themethods for negotia-tion of collective-bargaining agreementsand their admin-istration 'by the districts.Moreover, the RWDSU wasnever involved in any of these activities. Thus as far asthe NEHCEU, the certified Union, is concerned, the dis-affiliation was a cosmetic change. Indeed it appears thatthe original affiliation to RWDSU, simply afforded theNational and its districts indirect access to AFL-CIO,which they now have obtained directly.Respondent contends that the "continuity" has beendisrupted by disaffiliation and that as a result there hasbeen a "weakening" of the National and a resulting "fi-nancial instability."Its conclusionisbased on the factthat New York District 1199, pursuant to the settlementof the district court litigation, remained affiliated withRWDSU and in effect, seceded from the National. As aresult the National lost approximately half of its overallmembership,obviously resulting in decreased duesincome to the National. However, to conclude that thisinevitably leads to "financial instability" is speculation.The settlement agreement provided for proportionatedistribution of funds between New York District 1199and the National-the latter's pension fund, independent-ly administered,remains intact.Clearly the loss of per-haps half of its dues income would cause the National torun a leaneradministration operation. But bigger is notalways better. There is no affirmative evidence that thesmallerNational was in any trouble. More important, theNew England District 1199 remained intact and virtuallyunaffected.Respondent argues that a disaffiliation should be "pre-sumed" to effect significant changes impacting on "therank and file's representational interests." I am not awareof such a presumption. Moreover, Respondent,has notpresented evidence, its burden in this proceeding, of suchaffect.Actually, as noted, the evidence has indicated thereverse.In sum,I find that a "substantial continuity"does, in fact, exist. Nor has a question concerning repre- CANTERBURYVILLAOF WATERFORD465sentation been raised.The Supreme Court inSeattle-Firsthas indicated thatotherwisean affiliationvote is a purelyinternal union affair.See alsoNLRB v. Insulfab Plastics,789 F.2d 961 (1986).Accordingly,on the basis of my findingsabove withrespect to the issuesraised bythe Board'sOrderremand-ing this proceeding,and particularly in view ofthe inter-vening decisionof theSupremeCourt inSeattle-First, Irecommendthat theBoard adhere to its original determi-nation and remedy in this proceedingreported at 271NLRB 144.The General Counsel andChargingParty moved atthe remanded hearing thatthe caption of thisproceedingand the Board's order in271 NLRB 144be amended toreflect the correct name of the ChargingParty.I recom-mend granting of this motion so that the name of Unionas it appears in the caption,the Board'sOrder, andnotice be changedtoNewEngland Health Care Em-ployees Union,District 1199 National Union of Hospitaland HealthCareEmployees,AFL-CIO.In addition, Ifurtherrecommend that name of the employer containedin the unit descriptionof theBoard'sOrder bechangedfrom"MaryKenny" to the name of its successor, theRespondent,"Canterbury Villa of Waterford,Inc."22 It is noted that the Board has ordered that the provisions of Sec102.46 of the Board's Rules are applicable to this Supplemental Decision